Hodges, J.
A husband rented a home for his wife and children, and during the term of his tenancy the roof became defective and the land- . lord was notified of the defect. The family was absent from home for two weeks, and, in consequence of. the defective condition of the roof, damage to the wife’s separate property occurred during that absence. She sued the landlord in her own right and recovered damages. Held: The family had the right to rely upon the presumption that the landlord, upon notice, would remedy the defect; and the wife could recover in her own right for damage to her separate estate, it appearing that . the landlord rented the premises as a family residence. Ross v. Jackson, 123 Ga. 657 (51 S. E. 578). Judgment affirmed.